DETAILED ACTION
	This Office action is based on the amendments filed June 28, 2022 for application 16/523,743.  Claims 1 and 9 have been amended; claims 1, 3-9, and 14-19 are currently pending.

Allowable Subject Matter
Claims 1, 3-9, and 14-19 are allowed.  The following is an examiner’s statement of reasons for allowance:
Claims 1 and 9 are allowed because the prior art fails to disclose, either singly or in combination, the claimed orthotic device comprising a latch mechanism including a lever assembly having a lever, a lever axle depending from the lever for securing the lever to a support structure of the orthotic device, and a snap fit hook projecting from the lever, a draw bar pivotally attached to the lever, a chafe pivotally attached to the draw bar, a catch extending from the support structure to receive the lever axle, and a snap fit ledge depending from the support structure to engage and hold the snap fit hook, wherein the lever axle is received by the catch for fastening by a user, and wherein the chafe remains pivotable once closed in combination with the other claimed limitations.
Claims 3-8 and 14-19 are allowed for depending from allowed claim 1 or claim 9.

The closest prior art of record is Godoy (US 2007/0077832) which discloses a device comprising:
a latch mechanism (buckle 5) including:
a) a lever assembly comprising:
i) a lever (lever 7) (Figs. 1-3, 7-9, & 11-13; ¶ 0030);
ii) a lever axle (expansion 18a) depending from the lever (7) at a first end thereof for securing the lever (7) to a support structure (base plate 6) of the device (Figs. 3, 7, 9, & 11-13; ¶ 0033); and
iii) a first snap fit hook (hook arm 20) projecting from the lever (7) (Figs. 8 & 12- 13; ¶ 0035);
b) a draw bar (buckle arm 8) pivotably attached to the lever (7) (at pin 23) (Figs. 1-3 & 10-13; ¶ 0036);
c) a chafe (transverse pin 24) attached to the draw bar (8) (Fig. 10; ¶ 0036);
d) a catch (housing 14) extending from the support structure (6) to receive the lever axle (18a) (Figs. 3, 5, & 11-13; ¶ 0032-0033); and
e) a first snap fit ledge (teeth 17) depending from the support structure (6) to engage and hold the first snap fit hook (20) (Fig. 5; ¶ 0035);
wherein the catch (14) is configured to stand substantially above a nominal height of the support structure (6) such that the lever axle (18a) is easily received by the catch (14) for fastening by a user (Figs. 3, 5, & 11-13).
However, Godoy fails to teach that the device is an orthotic device and the chafe comprises a D-ring chafe that is pivotably attached to the draw bar and remains pivotable once closed.
Dunn (US 3,204,307) discloses a latch mechanism (21) comprising a lever (31), a draw bar (22), and a D-ring chafe (34) pivotably attached to the draw bar (Figs. 1-3; column 2, lines 33-35, 48-45, 49-52, & 64-65).  However, Dunn fails to teach that the D-ring chafe remains pivotable once closed.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786